ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
pThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent recMessly called a judge’s integrity into question. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Carl J. Ciaccio, Louisiana Bar Roll number 4119, be suspended from the practice of law for a period of six months. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of one year, subject to the conditions set forth in the petition for consent discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON, C.J., dissents, would reject and impose actual suspension of 30 days.